                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TENNESSEE
                          EASTERN DIVISION


JULIAN EARL,                                )
                                            )
      Plaintiff,                            )
                                            )
                                            )
VS.                                         )          No. 19-1214-JDT-cgc
                                            )
                                            )
QUALITY CORRECTIONAL HEALTH                 )
CARE, and MADISON COUNTY,                   )
TENNESSEE,                                  )
                                            )
      Defendants.                           )


                      ORDER DISMISSING CASE,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
          AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


       On December 9, 2019, the Court issued an order dismissing Plaintiff Julian Earl’s

pro se complaint and amended complaints and granting leave to further amend. (ECF No.

20.) Earl was warned that if he failed to file a further amendment within twenty-one days,

the Court would dismiss the case in its entirety, assess a strike pursuant to 28 U.S.C.

§ 1915(g) and enter judgment. (Id. at PageID 84-85.)

      Earl has not filed any additional amended complaint, and the time within which to

do so has expired. Therefore, this case is DISMISSED in its entirety, and judgment will

be entered in accordance with the December 9, 2019, order dismissing the original and

amended complaints for failure to state a claim. Earl is assessed his first strike under
§ 1915(g). This strike shall take effect when judgment is entered. See Coleman v.

Tollefson, 135 S. Ct. 1759, 1763-64 (2015).

      It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate

Procedure 24(a), that any appeal in this matter by Earl would not be taken in good faith.

Leave to appeal in forma pauperis is DENIED.

      The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                   s/ James D. Todd
                                                  JAMES D. TODD
                                                  UNITED STATES DISTRICT JUDGE




                                              2
